Exhibit 99.1 November 2007Positioned to Capitalize on Growth in 3G Market UBS Global Technology & Services Conference This presentation contains statements relating to future results of InterDigital, Inc. (“InterDigital”), including certain projections and business trends that are “forward-looking statements” within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended, and are subject to the “safe harbor” created by those sections. Words such as “anticipate,” “assume,” “believe,” “continue,” “could,” “drives,” “estimate,” “expect,” “goal,” “intend,” “opportunity,” “outlook,” “plan,” “potential,” “project,” “may,” “seek,” “should,” “target,” graphical timelines representing future events and variations of such words and similar expressions are intended to identify such forward-looking statements.Also, this presentation contains forward-looking statements regarding InterDigital’s current beliefs, plans and expectations as to: (i) our strategy; (ii) our future growth potential in cash flow; (iii) future global mobile device sales and market opportunities; (iv) growth in our 3G patent licensing program; (v) our 2G/3G HSDPA/HSUPA modem ASIC development initiatives; (vi) the competitive advantages of our ASIC; and (vii) acquisitions and monetization of patent portfolios.Actual results, and actual events that occur, may differ materially from those projected in any forward-looking statement as a result of certain risks and uncertainties.These risks and uncertainties include, but are not limited to: (i) the market relevance of our technologies; (ii) changes in the needs, availability, pricing and features of competitive technologies and product offerings of strategic partners or consumers; (iii) unanticipated technical or resource difficulties or delays related to further development of our technologies and products; (iv) our ability to leverage or enter into new customer agreements, strategic relationships or acquire complimentary patent portfolios on acceptable terms; (v) our ability to enter into additional patent license agreements; (vi) changes in expenses related to our technology offerings and operations; (vii) potential difficulties in the production of our ASIC; (viii) whether we have the appropriate financial assets and/or cash flows; (ix) unfavorable outcomes in patent disputes and the expense of defending our intellectual property rights; (x) changes in the market share and sales performance of our primary licensees, and any delay in receipt of quarterly royalty reports from our licensees; and, (xi) changes or inaccuracies in market projections, as well as other risks and uncertainties, including those detailed from time to time in our Securities and Exchange Commission filings.These forward-looking statements are made only as of the date hereof, and we undertake no obligation to update or revise any of them, whether as a result of new information, future events or otherwise. Shaping the Future of Digital Wireless Technologies(Gp:) Invent Wireless Technologies (Gp:) Contribute to Standards (Gp:) License Patents (Gp:) Develop Wireless Products(Gp:) 35 Year Digital Cellular Technology Pioneer Thousands of patents worldwide Inventions used in every mobile device(Gp:) Key Contributor to Standards 2G, 3G, and the future – 4G and beyond Wireless LAN & Mobility/Convergence(Gp:) Provider of Complete 2G/3G Modem High performance baseband solution moving to silicon Synergy with patent licensing(Gp:) Highly Successful Licensor Patents have generated over $1 billion in cash Licensing leading manufacturers The Mobile Device Market OpportunityOver 1.3 Billion Handsets Expected to Ship by 201270% to be 3GSixty Percent of 3G Handsets Expected to be HSxPA by 2012Our Goal - Secure Cash Flow On Every 3G Mobile DeviceMillions of unitsSource: Strategy Analytics, July 2007 2006 2/2.5G 338 428 2(CDMA) 160 170 (WCDMA) 89 (HSxPA) 3 24 67 185 Leading Brands License Our 3G PatentsAll trademarks are the sole property of their respective owners.30 - 35% of WCDMA and cdma2000® mobile devices licensed Solid Financial Position Body: Strong Results for First Nine Months 2007 Net income of $22 million, or $0.44 per share Strong free cash flow* Expanding recurring royalties New $100 million stock repurchase program Positioned for Growth Limited exposure to 2G royalty roll-off Majority of revenue driven by high growth 3G market New or expanded license agreements:Apple 3Q, RIM 4Q Significant opportunity to increase 3G licensing share High operating leverage* InterDigital defines “free cash flow” as operating cash flow less purchases of propertyand equipment and investments in patents Solid Balance Sheet$ in Millions$ in MillionsReturning Value to Shareholders & Investing in the Business* InterDigital defines “free cash flow” as operating cash flow less purchases of property and equipment and investments in patents2/07 Cash & Short-term Investments $105.90 $131.80 $105.71 $264.00189.82os. 2007 Share Repurchases $34.69$17.06$34.10$260.50165 Development Expense $45.90 $51.20 $63.10 $65.4063.8 Leveraging Technology Portfolio to Build Value20052006200720082G/3G Modem IPGeneral Dynamics:3G WCDMA modemBaseband Chips2G/3G Dual Mode baseband with HSDPA/HSUPAIntegrationIP BlocksNXP (formerly Philips):3G HSDPA ASIC designInfineon:WCDMA and HSDPA protocol stackEnabling high-volume semiconductor suppliers with high-performance modem technologyEnabling data-centric specialty device manufacturers with high-performance baseband chips 2G 3G / Wireless BroadbandBasic Mobile PhonesFeature/Smart PhonesData-Centric DevicesProjected Annual Mobile Device Shipments (M units)Emerging data-centric segment exceed 400M units in 2012Feature phones exceed 1B units and smart phones reach 250M units in 2012Plays to our strengths in high- performance modem technologySource: Strategy Analytics, July 2007Optimized Solutions for Distinct Market Segments2G/3G Modem IPBaseband ChipsIP Blocks Key InterDigital Takeaways Body: Leading Developer of Digital Wireless Technology Consistent track record of successful innovation and licensing programs with top tier OEMs Influential member of multiple standards bodies Large, diversified, and high value patent portfolio: 3,000+ patents and 9,000 applications in process Strong 3G patent portfolio and established licensing programs; current 3G licensee base represents 30 - 35% of the 3G market Multiple Opportunities to Drive Growth 3G royalties under existing licenses and royalties from new licenses Significant operating leverage in the financial model Product initiative a substantial longer-term growth opportunity Selective acquisition and investment opportunities 3G Revenue Growth Potential $950 $700 $475 $240 $1.00 $1,425 $1,050 $700 $350 $1.50 $1,900 $1,425 $950 $475 $2.00 Potential Annual Revenue per 3G device in 2012 ($ millions) 25% 50% 75% 100% Patent position drives market penetration Product drives value per device Today we derive cash flow on 30 - 35% of 3G mobile devices sold
